Appeal from an order of the Columbia County Court, entered September 10, 1975, which confirmed a supplemental report of commissioners of appraisal. On a prior appeal of the Karpiak and Dalangauskas condemnation proceedings, this court remanded to enable the commissioners of appraisal to formulate adequate findings to explain the manner in which they arrived at the awards. (County of Columbia v Ostrander, 33 AD2d 973.) Due to the disqualification of one of the commissioners and the incapacitation of the substitute commissioner appointed in his place, another substitute commissioner was appointed by order of the court on May 31, 1973. Awards in each proceeding and in the Keller proceeding were again made in a supplemental report dated February 6, 1975. Our power to review these awards is strictly limited (Matter of Huie [Fletcher-City of N. Y.], 2 NY2d 168). We find no irregularity in the proceedings, the awards are not based on an erroneous principle of law and they do not shock the sense of justice or conscience of the court. Order affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.